Exhibit 10.1

 

G-III Apparel Group, Ltd.
2015 long-term INCENTIVE PLAN
restricted stock unit agreement

 

AGREEMENT, made as of the 27th day of April,  2020, between G-III APPAREL GROUP,
LTD. (the “Company”) and                                  (the “Participant”),
pursuant to the G-III Apparel Group, Ltd. 2015 Long-Term Incentive Plan (the
“Plan”). Capitalized terms that are used but not defined in this Agreement shall
have the meanings given to them by the Plan.

 

1. Restricted Stock Unit Award. In accordance with the Plan, the Company hereby
grants to the Participant           restricted stock units (“RSUs”). Each RSU
represents the right to receive one share of the Company’s common stock (a
“Share”), subject to the terms and conditions of this Agreement and the Plan.

 

2. Vesting Conditions.  Participant’s right to receive the Shares covered by
this Agreement shall become vested with respect to all of the Shares on June 15,
2023,  subject to the Participant’s continuous employment or other service with
the Company through the applicable vesting date.  

 

3. Settlement of RSUs If and when RSUs become vested, the Participant will have
the right to receive a corresponding number of whole Shares from the Company in
full settlement of such vested RSUs. Such Shares will be issued and delivered in
certificated or electronic form as soon as practicable (but not more than 90
days) after the applicable RSU vesting date, subject to any applicable tax
withholding and other conditions set forth in the Plan, this Agreement and/or
applicable law.

 

4. Termination of Employment or Service. Upon the termination of the
Participant’s employment or other service with the Company,  any unvested RSUs
then covered by this Agreement shall be canceled and the Participant shall have
no further rights with respect thereto.

 

5. No Rights as a Shareholder. The Participant shall have no ownership or other
rights of a stockholder with respect to Shares underlying the RSUs (including
any right to receive dividends or to vote such Shares) unless and until such
Shares are issued to the Participant in settlement of vested RSUs.

 

6. Tax Withholding. Prior to any settlement of vested RSUs, the Participant
shall be required to pay or make adequate arrangements satisfactory to the
Company for the payment of all applicable tax withholding obligations. The
Participant hereby authorizes the Company to satisfy all or part of the amount
of such tax withholding obligations by deducting such amount from cash
compensation or other payments that would otherwise be owed to the Participant.
The Committee, acting in its sole discretion and pursuant to applicable law, may
permit the Participant to satisfy any such tax withholding obligations with
Shares that would otherwise be issued to the Participant in settlement of vested
RSUs, and/or with previously-owned Shares held by the Participant. The

-  1  -




amount of the Participant’s tax withholding obligation that is satisfied in
Shares, if any, shall be based upon the Fair Market Value of the Shares on the
date such Shares are delivered or withheld.

 

7. Restrictions on Transfer. Except as otherwise permitted by the Committee
acting in its discretion under the Plan, the RSUs and the Participant’s right to
receive Shares in settlement of vested RSUs may not be sold, assigned,
transferred, pledged or otherwise alienated or disposed of (except by will or
the laws of descent and distribution), and may not become subject to attachment,
garnishment, execution or other legal or equitable process, and any attempt to
do so shall be null and void.

 

8. No Other Rights Conferred.  Nothing contained herein shall be deemed to give
the Participant a right to be retained in the employ or other service of the
Company or any affiliate or affect the right of the Company and its affiliates
to terminate or amend the terms and conditions of the Participant’s employment
or other service.

 

9. Provisions of the Plan Control. The provisions of the Plan, the terms of
which are incorporated in this Agreement, shall govern if and to the extent that
there are inconsistencies between those provisions and the provisions hereof.

 

10. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except by written instrument executed by the parties.

 

12. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to its principles of conflict of laws.

 

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement.

 

 

G-III APPAREL GROUP, LTD.



By: ____________________________________


_______________________________________
Participant

 

-  2  -

